[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
Plaintiffs Phil Caliendo and Estelle L. Caliendo seek a prejudgment remedy in order to secure their claim against the defendants for non-payment of a note. They request the court to issue a garnishment or attachment of defendant Lawrence P. Coassin's partnership interest in the firm of Robinson  Cole. The plaintiffs also seek disclosure of the defendants assets pursuant to Practice Book 230A. The defendants contend the court should not issue a prejudgment remedy because the parties in this case are named as co-defendants in a foreclosure case CT Page 2230 which is pending in Florida. The defendants also claim the plaintiffs have failed to establish probable cause for the amount of the debt. Defendant Lawrence P. Coassin claims his partnership interest in the firm of Robinson  Cole is not subject to garnishment or attachment.
I have concluded that the plaintiffs' have established probable cause for a claim in the amount of $250,324.14. Since there is insufficient evidence relating to the Florida proceedings, I have found that the prior suit does not abate these proceedings. I have denied the request to garnish or attach Mr. Coassin's interest in the firm of Robinson  Cole. I have granted the motion for disclosure.
Defendants Lawrence P. Coassin and James J. Greco executed a promissory note wherein they agreed to pay $225,000.00 to the plaintiffs. The note is dated May 31, 1989. The defendants agreed to pay interest in six equal semi-annual payments, each in the amount of $12,662.07. The interest payments were to commence on November 30, 1989, and end on May 31, 1992. The defendants agreed to pay the debt, if not sooner paid, on May 31, 1992. At the hearing on this matter, the plaintiffs established that the defendants have not made payments since June of 1991. The logical and reasonable inference is that the defendants failed to make two interest payments and failed to pay the $225,000.00. Hence, the amount of the debt together with interest is found to be $250,324.14. Probable cause is found to secure a claim for this amount against the defendants.
Other than statements by counsel, there was no evidence concerning the prior pending action. There is an insufficient basis for this court to dismiss this proceeding under the prior pending action doctrine or under any other theory relating to the merits of the Florida lawsuit.
The plaintiffs request the court to issue a garnishment or attachment of Lawrence P. Coassin's partnership interest in the firm of Robinson  Cole. While the plaintiffs use the term garnishment, they actually seek an attachment. This remedy is barred by the Uniform Partnership Act. "A partner's right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership. . . ." Gen. Stat. 34-63(2)(c).
The application for disclosure of assets is granted. The disclosure shall be made within sixty days of the issuance of this decision.
THIM, JUDGE CT Page 2231